MEMORANDUM **
Delores Jackson appeals from the district court’s order denying her post-judgment motion to receive copies of her probation files. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not abuse its discretion in denying the Rule 16 motion. See United States v. Balk, 706 F.2d 1056, 1060 (9th Cir.1983). Moreover, “in criminal cases the Freedom of Information Act does not extend the scope of discovery permitted under Rule 16.” United States v. United States District Court, 717 F.2d 478, 480 (9th Cir.1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.